Order entered February 4, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00609-CR

                                  RODOLFO CHAPA, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 1
                                   Dallas County, Texas
                          Trial Court Cause No. MC-18-R0002-D

                                              ORDER
         Following trial in municipal court for operating motor vehicle with an expired registration,

appellant Rodolfo Chapa was convicted and fined $271. Chapa appealed his conviction to county

court of criminal appeals. Finding Chapa had failed to preserve error for appeal, the county court

of criminal appeal affirmed the municipal court’s judgment. Chapa has filed an appeal to this

Court.

         The clerk’s record on file in this appeal does not contain a certification of Chapa’s right to

appeal, as required under Rule 25.2(a)(2) and (d) of the Texas Rules of Appellate Procedure. By

letter dated October 3, 2019, the county court of criminal appeals was notified of the defect and

given ten days to provide a certification of Chapa’s right to appeal. See TEX. R. APP. P. 37.1. The

county court of criminal appeals had not provided a certification.
        Therefore, we ORDER the county court of criminal appeals to prepare and file in a

supplemental clerk’s record in this Court, WITHIN TWENTY DAYS of the date of this order, a

certification of Chapa’s right to appeal in accordance with rule 25.2(a)(2) and 25.2(d). See Cortez

v. State, 420 S.W.3d 803, 807 (Tex. Crim. App. 2013) (if the trial court clerk does not file the

certification after notice from the appellate clerk, the appellate clerk must refer the matter to the

appellate court for an “appropriate order,” which is “an order from the appellate court directing

the trial court to file the certification of the defendant’s right to appeal”).

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Kristin

Wade, Presiding Judge, County Court of Criminal Appeals No. 1 of Dallas County and John F.

Warren, Dallas County Clerk.

        It is so ordered.

                                                         /s/     ROBBIE PARTIDA-KIPNESS
                                                                 JUSTICE